DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Claims 1, 3-10, 12-14, 16-18, and 20-29 are currently pending.  Claims 2, 11, 15, and 19 have been cancelled.  Claims 21-29 have been added.  Claims 1, 9 and 16 are independent claims.

Objections – Withdrawn
The Claim Objections of claim 9 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 3, 5-10, 13, 16-18, and 20 over Simon in view of Moon in further view of Chowdhury is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 11, 15, and 19 over Simon in view of Moon in further view of Chowdhury is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 2 over Simon in view of Moon in further view of Chowdhury in further view of Quigley is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claim 4, 12, and 14 over Simon in view of Moon in further view of Chowdhury in further view of Cohn is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues:
Thus, as now recited, the computing device, “in the second power mode,” sends the data indicative of the premises event “to the device located external to the premises, via a second wireless communication protocol different than the first wireless communication protocol,” whereas the computing device is configured to “communicate, via [the] first wireless communication protocol, with the gateway device.” For example, as recited in new dependent claim 21, the “first wireless communication protocol” may comprise “a WiFi communication protocol,” and “the second wireless communication protocol” may comprise “a cellular communication protocol.” Independent claims 9 and 16 recite similar, albeit not identical features, as independent claim 1. At least the foregoing highlighted features of claims 1, 9, and 16 are neither taught nor suggested by the Simon, Moon, or Chowdhury references, alone or in combination.
Because neither Simon, Moon, nor Chowdhury, alone or in combination, teaches or suggests at least “a computing device configured to ... communicate, via a first wireless communication protocol, with [a] gateway device; ... switch, based on [an] indication of [a] premises event, [from a first power mode associated with saving power] to a second power mode ...; and send, in the second power mode and to [a] device located external to the premises, via a second wireless communication protocol different than the first wireless communication protocol, data indicative of the premises event,” as recited in independent claim 1 and similarly in independent claims 9 and 16, claims 1, 9, and 16 are patentable over the cited combination.  Because dependent claims 3-8, 10, 12-14, 17, 18, and 20 and new claims 21-29 all depend, either directly or indirectly from one of independent claims 1, 9, or 16, they too are patentable at least by virtue of their dependency as well as for the additional features they recite. Accordingly, reconsideration of the Section 103 rejections of claim 1,3-10, 12-14, 16-18, and 20 and favorable consideration of new claims 21-29 are respectfully requested.

Examiner notes that Applicant’s arguments are directed to the newly recited claim language.  The current references teach a computing device communicating with a gateway device via a first wireless communication protocol (Simon [0015] [0016] [0053]; Moon page 5 paragraph 26; Cohn [0039]-[0042]).  Moon and Cohn, at least, teach a computing device communication to a device external to the premises via a second communication protocol (Moon page 6 paragraph 43, 47; Cohn [0038] [0039] [0043] Fig. 1).  Therefore, the references have been reasonably interpreted as teaching the recited claim language.  See below for current 103 rejection.



Information Disclosure Statement
The information disclosure statements submitted on 03/08/2021, 05/07/2021, and 06/02/2021 were filed on the mailing date of the application on 03/07/2014. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is missing the previously recited word “mode” in the sixteenth line.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended”, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived. Applicant is respectfully reminded to check all amendments for compliance with 37 CFR 1.121.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 24, and 27 contains the trademark/trade names WiFi. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade names are used to identify/describe a communication protocol and, accordingly, the identification/description is indefinite.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-14, 16-18, and 20-29  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simon et al. (US 2010/0308990 A1; hereafter “Simon”) in view of In-Yeol Moon (KR 100771941 B1; hereafter “Moon”…NOTE: The attached machine translation from KIPO will be used for mapping purposes.  Paragraphs numbers have been added for convenience – see attachment) in further view of Cohn et al. (US 2010/0280635 A1; hereafter “Cohn”).

Regarding Claim 1, Simon teaches a system comprising: a gateway device located at a premises, (Simon [0035] [0045] [0046]: sensors 101 and controller 102 [gateway] are located on the same premises, such as, for example, in the same residence or in the same building) 
wherein the gateway device is configured to send, to a device located external to the premises, data associated with a premises management system located at the premises; (Simon [0035] [0042] [0046]: and 
a computing device configured to: (Simon [0015]: takeover module)
communicate, via a wired connection, with the premises management system; (Simon [0015] [0029] [0052]: takeover module includes external connections which are configured to connect to the one or more wires connected to each wired alarm sensor, Accordingly, wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections)
communicate, via a first wireless communication protocol, with the gateway device; (Simon [0015] [0016] [0053] [0065]: takeover module includes a wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller [gateway] using a compatible frequency and wireless sensor protocol)
switch, based on a determination of a loss of power associated with the premises, to [a first power mode associated with saving power]; (Simon [0061] [0062]: When power is not detected at power connection 281, battery monitoring module 227 can monitor the voltage of battery 242 under the load of powering the components of takeover module 224. When the voltage of battery 242 is insufficient, takeover module 224 can activate a low battery signal)
receive, [in the first power mode] and via the wired connection with the premises management system, an indication of a premises event; (Simon [0015] [0029] [0033] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032])
Although, Simon does teach wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol [0016]; Simon, however, may not explicitly teach every aspect of 
Moon teaches switch, based on a determination of a loss of power associated with the premises, to a first power mode associated with saving power; (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, 41; page 7 paragraph 56: switching to a sleep mode after a state without communication) 
receive, in the first power mode and via the wired connection with the premises management system, an indication of a premises event; (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switch, based on the indication of the premises event, to a second power mode, wherein the second power mode is different than the first power mode; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode [second power mode] from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and 
send, in the second power mode and [to the device located external to the premises], via a second wireless communication protocol different than the first wireless communication protocol, data indicative of the premises event.  (Moon page 6 paragraph 43, 47: when the radio frequency terminal 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon for the benefit of wireless takeover of wired alarm system components as taught by Simon, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings. Additionally, Moon teaches that this solves the conventional problems wherein it provides the radio frequency sensor terminal in which the wireless access of the external device is free while operating with minimal power consumption (page 3 paragraph 9). In addition, both references (Simon and Moon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.
However, Simon in view of Moon may not explicitly teach send[ing]….to the device located external to the premises.
Cohn teaches send…to the device located external to the premises…data indicative of the premises event, (Cohn [0038] [0039] [0043]: SMA gateway 120 [computing device], for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190; Fig. 1 showing SMA controller capable of communicating via a second wireless communication protocol to devices external to the premises)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to send to the device located external to the premises data indicative of the premises event as taught by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon, with a reasonable expectation of success, for security purpose to inform a central station to take appropriate action (Cohn [0039]). In addition, references 

Regarding Claim 3, Simon in view of Moon in further view of Cohn teaches wherein the wired connection comprises a serial connection.  (Simon [0065] Fig. 2C: serial connection) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 4, Simon in view of Moon in further view of Cohn teaches wherein the computing device is further configured to: determine a loss of communication with the gateway device; (Simon [0017] [0032]; Cohn [0053]: detecting loss of communication) and send, based on the loss of communication with the gateway device and to the device located external to the premises, a data indicative of the premises event.  (Cohn [0053]: communication between an SMA controller and a server switches to the cellular channel when loss of communication is detected; the cellular communication module on the server handles all non-alarm and alarm events, and command traffic from an SMA controller) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Simon in view of Moon in further view of Cohn teaches wherein the wired connection comprises a connection with a panel of the premises management system.  (Simon [0003]: control panel; [0008]: known that in alarm systems, even those that use only passive sensors, some or all sensors communicate with a control panel via hardwired links; [0038]; Fig. 2A) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Claim 6, Simon in view of Moon in further view of Cohn teaches wherein the wired connection comprises at least one of a RS-232 connection or a RS-485 connection.  (Moon page 10 paragraph 87: RS-232C communication) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Simon in view of Moon in further view of Cohn teaches wherein the computing device is further configured to switch, based on sending the data, to the first power mode. (Moon page 7 paragraphs 54-56: the radio frequency sensor terminal switches to the sleep mode after time lapse from communication to host device) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Simon in view of Moon in further view of Cohn teaches wherein the computing device is further configured to: determine a power state associated with the premises management system; (Simon [0017] [0032]: detecting power; Moon page 7 paragraphs 54-55: determining power state) and 
switch, based on determining the power state, to the first power mode.  (Moon page 3 paragraph 6; page 7 paragraphs 54-56: switching back to sleep mode) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Simon teaches a method comprising: communicating, by a computing device located at a premises and via a wired connection, with a premises management system located at the premises; (Simon [0015] [0029] [0052]: takeover module includes external connections which are configured to connect to the one or more wires connected to each wired alarm sensor, Accordingly, 
communicating, via a first wireless communication protocol, with a gateway device located at the premises, (Simon [0015] [0016] [0053] [0065]: takeover module includes a wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller [gateway] using a compatible frequency and wireless sensor protocol)
wherein the gateway device is configured to send, to a device located external to the premises, data associated with the premises management system; (Simon [0035] [0042] [0046]: alarm 116 can be sent to monitoring system; Controller 202 includes communication module 217, Communication module 217 is configured to communicate with one or more remote systems, such as, for example, a monitoring system and/or a remote activation system)
switching, by the computing device and based on a determination of a loss of power associated with the premises, to [a first power mode associated with saving power];Page 3 of 10DOCKET NO.: 102005.024112PATENT (Simon [0061] [0062]: When power is not detected at power connection 281, battery monitoring module 227 can monitor the voltage of battery 242 under the load of powering the components of takeover module 224. When the voltage of battery 242 is insufficient, takeover module 224 can activate a low battery signal)Application No.: 14/200,921Office Action Dated: February 18, 2021
receiving, by the computing device [in the first power mode] and via the wired connection with the premises management system, an indication of a premises event; (Simon [0015] [0029] [0033] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032])
Although, Simon does teach wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol [0016]; Simon, however, may not explicitly teach every aspect of switching, by the computing device and based on a determination of a loss of power associated with the 
Moon teaches switching, by the computing device and based on a determination of a loss of power associated with the premises, to a first power mode associated with saving power; (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, 41; page 7 paragraph 56: switching to a sleep mode after a state without communication) 
receiving, by the computing device in the first power mode and via the wired connection with the premises management system, an indication of a premises event; (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switching, by the computing device and based on the indication of the premises event, to a second power mode, wherein the second power mode is different than the first power mode; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode [second power mode] from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and 
sending, by the computing device in the second power mode [and to the device located external to the premises], via a second wireless communication protocol different than the first wireless communication protocol, data indicative of the premises event.  (Moon page 6 paragraph 43, 47: when 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon for the benefit of wireless takeover of wired alarm system components as taught by Simon, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings. Additionally, Moon teaches that this solves the conventional problems wherein it provides the radio frequency sensor terminal in which the wireless access of the external device is free while operating with minimal power consumption (page 3 paragraph 9). In addition, both references (Simon and Moon) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.
However, Simon in view of Moon may not explicitly teach sending, by the computing device…to the device located external to the premises…data indicative of the premises event.  
Cohn teaches sending, by the computing device…to the device located external to the premises…data indicative of the premises event,  (Cohn [0038] [0039] [0043]: SMA gateway 120 [computing device], for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190; Fig. 1 showing SMA controller capable of communicating via a second wireless communication protocol to devices external to the premises)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to send to the device located external to the premises data indicative of the premises event as taught by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon, with a reasonable expectation of success, for security 

Regarding Claim 10, Simon in view of Moon in further view of Cohn teaches wherein the wired connection comprises a serial connection.  (Simon [0065] Fig. 2C: serial connection) [The motivation of claim 9 is applicable to claim 10 and thereby incorporated]

Regarding Claim 12, Simon in view of Moon in further view of Cohn teaches wherein the method further comprises: determining that the data indicative of the premises event was not sent to the gateway device; (Simon [0017] [0032]; Cohn [0053]: detecting loss of communication) and sending, at least based on the determination that the data indicative of the premises event was not sent to the gateway device, via the second wireless communication protocol, the data to the device located external to the premises.  (Cohn [0039] SMA controller 120, for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190 to take appropriate action; [0053]: communication between an SMA controller and a server switches to the cellular channel) [The motivation of claim 9 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Simon in view of Moon in further view of Cohn teaches wherein the receiving the indication of the premises event via the wired connection comprises receiving the indication of the premises event from a panel of the premises management system.  (Simon [0003]: control panel; [0008]: known that in alarm systems, even those that use only passive sensors, 

Regarding Claim 14, Simon in view of Moon in further view of Cohn teaches further comprising switching, based on sending the data, to the first power mode. (Simon [0030] [0061]; Moon page 7 paragraphs 54-56: After the wireless sensor terminal communicates the sensor detection information to the main device and a time has elapsed in the absence of communication, the wireless sensor terminal is switched to the sleep mode) [The motivation of claim 9 is applicable to claim 14 and thereby incorporated] 

Regarding Claim 16, Simon teaches a computing device comprising: one or more processors; (Simon [0015]: microprocessor) and 
memory storing instructions that, when executed by the one or more processors, cause the computing device to: (Simon [0074]-[0079]: memory)
communicate, via a wired connection, with a premises management system located at a premises; (Simon [0015] [0029] [0052]: takeover module includes external connections which are configured to connect to the one or more wires connected to each wired alarm sensor, Accordingly, wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections)
communicate, via a first wireless communication protocol, with a gateway device located at the premises, (Simon [0015] [0016] [0053] [0065]: takeover module includes a wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller [gateway] using a compatible frequency and wireless sensor protocol)
wherein the gateway device is configured to send, to a device located external to the premises, data associated with the premises management system; (Simon [0035] [0042] [0046]: alarm 116 can be sent to monitoring system; Controller 202 includes communication module 217, Communication module 217 is configured to communicate with one or more remote systems, such as, for example, a monitoring system and/or a remote activation system)
switch, based on a determination of a loss of power associated with the premises, to [a first power mode associated with saving power]; (Simon [0061] [0062]: When power is not detected at power connection 281, battery monitoring module 227 can monitor the voltage of battery 242 under the load of powering the components of takeover module 224. When the voltage of battery 242 is insufficient, takeover module 224 can activate a low battery signal)
receive, [in the first power mode] and via the wired connection with the premises management system, an indication of a premises event; (Simon [0015] [0029] [0033] [0069]: wired sensor input from the wired alarm sensors (including alarm conditions) is received at the external connections; [0017] [0032])
Although, Simon does teach wireless transmitter is configured to transmit the wireless sensor input data (e.g., representing alarm conditions) to the wireless alarm controller using a compatible frequency and wireless sensor protocol [0016]; Simon, however, may not explicitly teach every aspect of switch, based on a determination of a loss of power associated with the premises, to a first power mode associated with saving power; receive, in the first power mode and via the wired connection with the premises management system, an indication of a premises event; switch, based on the indication of the premises event, to a second power mode, wherein the second power mode is different than the first power mode; and send, in the second power mode and to the device located external to the premises, via a second wireless communication protocol different from the first wireless communication protocol, data indicative of the premises event.  
switch, based on a determination of a loss of power associated with the premises, to a first power mode associated with saving power; (Moon pages 3-4 paragraphs 15, 16: radio frequency sensor terminal [computing device] comprising a wake-up unit operating in the sleep mode; page 6 paragraph 38, 41; page 7 paragraph 56: switching to a sleep mode after a state without communication) 
receive, in the first power mode and via the wired connection with the premises management system, an indication of a premises event; (Moon page 5 paragraph 25; page 8 paragraph 62: receiving sensor data in a wired manner while the radio frequency sensor terminal is in a sleep mode)
switch, based on the indication of the premises event, to a second power mode, wherein the second power mode is different than the first power mode; (Moon page 5 paragraphs 28, 29; page 6 paragraphs 43, 45: radio frequency terminal switches to a wake mode [second power mode] from a sleep mode in response to a sensor detecting an abnormal state to communicate with the host device [gateway]) and 
send, in the second power mode [and to the device located external to the premises], via a second wireless communication protocol different from the first wireless communication protocol, data indicative of the premises event.  (Moon page 6 paragraph 43, 47: when the radio frequency terminal switches to a wake mode, the data is transmitted using a differentiated wireless communication; page 3 paragraph 12; page 5 paragraphs 26-28)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter using the technique of switching from a sleep mode to an awake mode as disclosed by Moon for the benefit of wireless takeover of wired alarm system components as taught by Simon, with a reasonable expectation of success, for power management purposes, which would provide energy and financial savings. Additionally, Moon teaches that this solves the conventional problems wherein it provides the radio frequency sensor terminal in which the wireless access of the external device is free 
However, Simon in view of Moon may not explicitly teach send[ing]…to the device located external to the premises…data indicative of the premises event.
Cohn teaches send…to the device located external to the premises…data indicative of the premises event. (Cohn [0038] [0039] [0043]: SMA gateway 120 [computing device], for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190; Fig. 1 showing SMA controller capable of communicating via a second wireless communication protocol to devices external to the premises)
It would have been obvious to one of ordinary skill in the art at the time of Applicant's subject matter for the computing device to send to the device located external to the premises data indicative of the premises event as taught by Cohn for the benefit of wireless takeover of wired alarm system components as taught by Simon in view of Moon, with a reasonable expectation of success, for security purpose to inform a central station to take appropriate action (Cohn [0039]). In addition, references (Simon in view of Moon and Cohn) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, security systems. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 17, Simon in view of Moon in further view of Cohn teaches wherein the instructions, when executed, further cause the computing device to: determine, in the second power mode, that the data indicative of the premises event was sent to the device located external to the premises; and switch, based on determining that the data was sent to the device located external to the premises, to the first power mode.  (Simon [0060]-[0062]; Moon page 7 paragraphs 54-56: After the wireless sensor terminal communicates the sensor detection information to the main device in a wake mode and a time has elapsed in the absence of communication, the wireless sensor terminal is switched to the sleep mode; Cohn [0038] [0039] [0043]: SMA gateway 120 [computing device], for example, will provide alarm or sensor state information from legacy security system 135 to servers in operator domain 160 that may ultimately inform central station 190;) [The motivation of claim 16 is applicable to claim 17 and thereby incorporated]

Regarding Claim 18, Simon in view of Moon in further view of Cohn teaches wherein the premises event is associated with an alarm triggered at the premises.  (Simon [0029] [0037] [0046]: alarm triggered at premises; Moon page 5 paragraph 25: sensor can detect movement of an object, heat, temperature, pressure, etc.) [The motivation of claim 16 is applicable to claim 18 and thereby incorporated]

Regarding Claim 20, Simon in view of Moon in further view of Cohn teaches wherein the wired connection comprises at least one of a RS-232 connection or a RS-485 connection.  (Moon page 10 paragraph 87: RS-232C communication) [The motivation of claim 16 is applicable to claim 20 and thereby incorporated]

Regarding Claim 21, Simon in view of Moon in further view of Cohn teaches wherein the first wireless communication protocol comprises a WiFi communication protocol, (Simon [0004] [0035]: Internet; Moon page 10 paragraph 87; Cohn [0043] [0059] [0077] [0084]:  SMA controller 120 can communicate with a server 165 using different network access means. Processor 210 can provide broadband access to a router (e.g., router 125) via an Ethernet broadband connection PHY 130 or via a 235) and wherein the second wireless communication protocol comprises a cellular communication protocol. (Simon [0004] [0035]: cellular communication; Cohn [0043] [0053] [0059]: cellular communication protocol) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Simon in view of Moon in further view of Cohn teaches wherein the determination of the loss of power associated with the premises comprises a determination that the premises management system has switched to a battery backup power supply.  (Simon [0017] [0031] [0032] [0056]: takeover module is also connected to the backup battery for the wired alarm hardware. The takeover module includes a battery monitoring module. The battery monitoring module is configured to test the sufficiency of the battery backup to power the takeover module when a loss of power is detected on the wired power output terminal; [0056] [0057]: Battery 242 is configured to provide power to wired alarm hardware 222 when AC power 241 is off) [The motivation of claim 1 is applicable to claim 22 and thereby incorporated]

Regarding Claim 23, Simon in view of Moon in further view of Cohn teaches wherein the second power mode is associated with consumption of a higher level of power than the first power mode. (Moon page 3 paragraph 12; page 5 paragraph 28; page 6 paragraph 45: describing the second power mode being a wake up mode…NOTE: a wake up mode would be at a higher level of consumption than a sleep mode) [The motivation of claim 1 is applicable to claim 23 and thereby incorporated]

Regarding Claim 24, Simon in view of Moon in further view of Cohn teaches wherein the first wireless communication protocol comprises a WiFi communication protocol, (Simon [0004] [0035]: Internet; Moon page 10 paragraph 87; Cohn [0043] [0059] [0077] [0084]:  SMA controller 120 can and wherein the second wireless communication protocol comprises a cellular communication protocol.  (Simon [0004] [0035]: cellular communication; Cohn [0043] [0053] [0059]: cellular communication protocol) [The motivation of claim 9 is applicable to claim 24 and thereby incorporated]

Regarding Claim 25, Simon in view of Moon in further view of Cohn teaches wherein the determination of the loss of power associated with the premises comprises a determination that the premises management system has switched to a battery backup power supply.  (Simon [0017] [0031] [0032] [0056]: takeover module is also connected to the backup battery for the wired alarm hardware. The takeover module includes a battery monitoring module. The battery monitoring module is configured to test the sufficiency of the battery backup to power the takeover module when a loss of power is detected on the wired power output terminal; [0056] [0057]: Battery 242 is configured to provide power to wired alarm hardware 222 when AC power 241 is off) [The motivation of claim 9 is applicable to claim 25 and thereby incorporated]

Regarding Claim 26, Simon in view of Moon in further view of Cohn teaches wherein the second power mode is associated with consumption of a higher level of power than the first power mode.  (Moon page 3 paragraph 12; page 5 paragraph 28; page 6 paragraph 45: describing the second power mode being a wake up mode…NOTE: a wake up mode would be at a higher level of consumption than a sleep mode) [The motivation of claim 9 is applicable to claim 26 and thereby incorporated]

Claim 27, Simon in view of Moon in further view of Cohn teaches wherein the first wireless communication protocol comprises a WiFi communication protocol, (Simon [0004] [0035]: Internet; Moon page 10 paragraph 87; Cohn [0043] [0059] [0077] [0084]:  SMA controller 120 can communicate with a server 165 using different network access means. Processor 210 can provide broadband access to a router (e.g., router 125) via an Ethernet broadband connection PHY 130 or via a WiFi transceiver 235) and wherein the second wireless communication protocol comprises a cellular communication protocol.  (Simon [0004] [0035]: cellular communication; Cohn [0043] [0053] [0059]: cellular communication protocol) [The motivation of claim 16 is applicable to claim 27 and thereby incorporated]

Regarding Claim 28, Simon in view of Moon in further view of Cohn teaches wherein the determination of the loss of power associated with the premises comprises a determination that the premises management system has switched to a battery backup power supply. (Simon [0017] [0031] [0032] [0056]: takeover module is also connected to the backup battery for the wired alarm hardware. The takeover module includes a battery monitoring module. The battery monitoring module is configured to test the sufficiency of the battery backup to power the takeover module when a loss of power is detected on the wired power output terminal; [0056] [0057]: Battery 242 is configured to provide power to wired alarm hardware 222 when AC power 241 is off) [The motivation of claim 16 is applicable to claim 28 and thereby incorporated]

Regarding Claim 29, Simon in view of Moon in further view of Cohn teaches wherein the second power mode is associated with consumption of a higher level of power than the first power mode. (Moon page 3 paragraph 12; page 5 paragraph 28; page 6 paragraph 45: describing the second power 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Batta
US 2006/0251255 A1 – Directed to utilizing a wireless communication protocol in a communications network [Abstract]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        July 7, 2021